DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 12/07/2021, the examiner has carefully considered the amendments. 

Response to Arguments

Applicant’s arguments, see Remarks, filed 12/07/2021 with respect to claims 1-5 and 7-10 have been fully considered and are persuasive.  The rejection of claims 1-5 and 7-10 under 35 U.S.C. 103 as being unpatentable over Furuya et al (8,673,537) in view of Yoneda et al (7,834,100) and Takashi et al (JP2009-167381), as evidenced by Choi et al (5,554,684)  has been withdrawn.  After reconsideration of the cited art and the overall record.  It is deemed there is no teaching and fair suggestion to lead an ordinary artisan using the combination of reference, wherein Furuya is the closest prior art, to add a carbon black in amounts up to 30 parts by weight in a photosensitive resin composition comprising a silicone polyimide as instantly defined in the instant claims obtain a through cure (i.e., no uncured under-cure upon expose) and reduction or elimination of side reactions which interfere with crosslinking, as taught and demonstrated in the instant disclosure.  Thus the invention is distinct over the prior art.

Allowable Subject Matter

Claims 1-5 and 7-10 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc